Muller brought suit against Guinn to cancel the sale of a house for deceit. He was defeated and brings error. The judgment must be affirmed.
The ground of the action was false representations by Guinn concerning certain corporate stock which was part of the purchase price of the house. The company was insolvent.
It appears that plaintiff did not rely wholly on defendant's statements, but made independent investigation and then closed the deal. In such case he cannot maintain *Page 359 
an action for deceit. 2 Pom. Eq. Jur. (4th Ed.) §§ 893 — 895; Pestal v. O'Donnell, 81 Colo. 202,254 P. 764; Moore v. Carrick, 26 Colo. App. 97, 106, 140 P. 485. There was no fiduciary relation between the parties, there was no fraudulent prevention of investigation, nor any perversion thereof as in Clark v. Giacomini, 78 Colo. 551,243 P. 620, and no peculiar knowledge on defendant's part was shown. We cannot approve the argument of plaintiff in error that the fact that defendant was an employee of the company in question requires the conclusive presumption that he had peculiar knowledge of its insolvency, and there is evidence that he had not.
These considerations make it unnecessary to mention the other points so ably argued in the briefs.
Judgment affirmed.
MR. CHIEF JUSTICE BURKE, MR. JUSTICE WHITFORD and MR. JUSTICE SHEAFOR concur.